DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Date
2. 	This Office Action is in response to applicant's response filed on June 17, 2022  from

Non-Final Office Action mailed out on March 17, 2022. 

  			                        Status of Claims 
3.   	Claims have been added. Claims  have been canceled. Claims  has been newly 

added. Claims are pending in the Application.

				Preliminary Amendment 
3.	Claims 1 and 11 have been amended. Claims 21-57 have been canceled. Claim 58 is newly added.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 and 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on June 24, 2022 was filed after the mailing date of the Non-Final Rejection on June 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over  Derenne et al. Pub. No.: US 2018/0068179 A1 (Hereinafter “Derenne”) in view of Lynam et al. Pub. No.: US 2010/0328443 A1 (Hereinafter “Lynam”), further in view of Gefen et al. Pub. No.: US 2020/0349346 A1 (Hereinafter “Gefen”).

 	Regarding Claim 1,  Derenne discloses a system for tracking, on a local network, movements of people in an enclosed room with an entrance/exit (see Abstract), the system comprising: 
 	a camera configured to capture image data from a viewpoint in the room (see figs.2-3, paragraphs [0079] and [0085]); and 
a hardware processor in physical proximity to the camera (see figs. 2-3, and paragraphs [0081] and [0086]), the hardware processor configured to: 
detect each person in an image frame from the image data (see paragraphs [0088]-[0089]); 
 	extract coordinates of each detected person relative to the image frame (see fig.7 and paragraphs [0174]-[0175]); 
Derenne fails to explicitly disclose:
update tracks monitored by the hardware processor based on the coordinates of each detected person, wherein a new track is assigned to a person detected within a predetermined distance from the entrance/exit and not having been assigned a track in a previous image frame from the image data.
In analogous art, Lynam teaches:
tracks monitored by the hardware processor based on the coordinates of each detected person, wherein a new track is assigned to a person detected within a predetermined distance from the entrance/exit (see paragraph [0014]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Derenne with the teaching as taught by Lynam in order to monitor patient safety and allowing for the constant or regular monitoring of compliance with hygiene (such as the WHO 5 Moments for Hand Hygiene) or other guidelines.
Derenne in view of Lynam fail to teach:
update tracks monitored by the hardware processor based on the coordinates of each detected person, wherein a new track is assigned to a person detected and not having been assigned a track in a previous image frame from the image data, wherein the image data is not stored in the system. 
In analogous art, Gefen teaches:
update tracks monitored by the hardware processor based on the coordinates of each detected person, wherein a new track is assigned to a person detected and not having been assigned a track in a previous image frame from the image data, wherein the image data is not stored in the system (see paragraphs [0031] and [0035]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Derenne in view of Lynam with the teaching as taught by Gefen in order to apply a facial recognition to at least one of the sequences of image frames using at least the probability-based database and the facial network of related persons to identify one or more individuals in the at least one sequence of image frames.

 	Regarding Claim 2, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 1. Lynam further discloses wherein, in response to a person detected within the predetermined distance from the entrance/exit and having been assigned a track in the previous image frame from the image data, the hardware processor is configured to delete the track (see paragraph [0063]).
.
Regarding Claim 3, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 1. Lynam further discloses in response to a person detected away from the entrance/exit by the predetermined distance and having been assigned a track in the previous image frame from the image data, the hardware processor is configured to confirm the track (see paragraph [0063]).

Regarding Claim 4, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 1. Derenne further discloses wherein the enclosed room is a clinical room, the hardware processor further configured to assign a contaminated status to any person who is assigned a new track (see paragraph [0231]).

Regarding Claim 5, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 4. Derenne further discloses wherein the hardware processor is further configured to change the contaminated status of a person upon detecting the person performing a hand hygiene activity  (see paragraph [0231]).
Regarding Claim 6, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 5. Derenne further discloses a second camera configured to capture image data from a second viewpoint in the room and a second hardware processor in physical proximity to the second camera, the second viewpoint including a view of a hand hygiene area and the second processor configured to detect the hand hygiene activity  (see paragraph [0229]).
Regarding Claim 7, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 6. Derenne further discloses wherein the hardware processor is configured to output an alert to a display device in the clinical room in response to detecting a track of a contaminated person entering a patient zone  (see paragraph [0231]).
Regarding Claim 8, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 6. Lynam further discloses wherein the processor is configured to determine that a track in a previous image frame belongs to the same person detected in the image frame by performing an intersection over union calculation of coordinates of the track in the previous image frame and the coordinates of the person detected in the image frame (see paragraph [0053]).
Regarding Claim 9, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 1. Derenne further discloses a plurality of cameras and a plurality of hardware processors, each of the plurality of cameras being in physical proximity and associated with one of the plurality of hardware processors (see figs. 2 and 3).
Regarding Claim 10, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 9. Lynam further discloses wherein the plurality of hardware processors are configured to resolve occlusion based at least in part on a number of tracks detected in an image frame from image data of their respective associated cameras (see paragraph [0089]).
Regarding Claim 11, Derenne discloses a system for tracking movements of a person in a clinical room, wherein more than one person is present at the clinical room (see fig.6), the system comprising: 
 	a first camera configured to capture first image data from a first viewpoint in the clinical room (see figs.2-3, paragraphs [0079] and [0085]);
  	a first hardware processor in physical proximity to the first camera (see figs. 2-3, and paragraphs [0081] and [0086]), the first processor configured to detect each person in an image frame from the first image data  (see paragraphs [0088]-[0089]) and 
a second camera configured to capture second image data from a second viewpoint in the clinical room (see figs.2-3, paragraphs [0079] and [0085]); and 
a second hardware processor in physical proximity to the second camera (see figs. 2-3, and paragraphs [0081] and [0086]), the second processor configured to detect each person in an image frame from the second image data  (see paragraphs [0088]-[0089]) and, wherein at least one of the first or second cameras comprise a depth camera  (see paragraph [0111]) the first and/or second processor configured to detect occlusion of a person in the clinical room by another person or object using depth information from the depth camera  (see paragraph [0089]).
Derenne fails to explicitly disclose:
 	assign a unique boundary box to each person, the first processor further configured to track movement of the boundary boxes in subsequent image frames from the first image data; 
	assign a unique boundary box to each person, the second processor further configured to track movement of the boundary boxes in subsequent image frames from the second image data.
In analogous art, Lynam teaches:
 	assign a unique boundary box to each person, the first processor further configured to track movement of the boundary boxes in subsequent image frames from the first image data (see figs. 1, 9 and paragraph [0094]); 
	assign a unique boundary box to each person, the second processor further configured to track movement of the boundary boxes in subsequent image frames from the second image data (see figs.1, 9 and paragraph [0094]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Derenne with the teaching as taught by Lynam in order to monitor patient safety and allowing for the constant or regular monitoring of compliance with hygiene (such as the WHO 5 Moments for Hand Hygiene) or other guidelines.
Derenne in view of Lynam fail to teach:
	wherein the first image data or the second image data are not stored in the 

system.

In analogous art, Gefen teaches:
	wherein the first image data or the second image data are not stored in the 

system (see paragraphs [0031] and [0035]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Derenne in view of Lynam with the teaching as taught by Gefen in order to apply a facial recognition to at least one of the sequences of image frames using at least the probability-based database and the facial network of related persons to identify one or more individuals in the at least one sequence of image frames

Regarding Claim 12, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 11. Derenne further discloses wherein the first and second viewpoints are fixed (see paragraph [0086]).

Regarding Claim 13, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 11. Derenne further discloses wherein the first camera faces an entrance of the clinical room (see paragraph [0173]).

Regarding Claim 14, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 11. Derenne further discloses wherein the clinical room consists of a single entrance (see paragraph [0173]).
Regarding Claim 15, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 11. Derenne further discloses a third camera, wherein the third camera is configured to capture third image data from a third viewpoint in the clinical room (see figs.2-4).
Regarding Claim 16, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Derenne further discloses wherein the third camera comprises a depth camera (see abstract).
Regarding Claim 17, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Derenne further discloses wherein the first and second cameras each comprise a depth camera (see abstract).
Regarding Claim 18, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Derenne further discloses wherein the depth information of the first camera translates to information in a direction of the second camera that is orthogonal to Z axis of the first camera (see paragraph [0136]).
Regarding Claim 19, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Derenne further discloses wherein the depth information of the first camera is orthogonal to depth information of the second camera  (see paragraph [0136]).
	Regarding Claim 20, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Derenne further discloses wherein the first and/or second processors are configured to detect occlusion of a person if the first processor is tracking a different number of boundary boxes than the second processor (see paragraph [0089]).

	Regarding Claim 58, Derenne in view of Lynam and Gefen teach the system as discussed in the rejection of claim 15. Gefen further discloses wherein the coordinates of each detected person are coordinates of each boundary box surrounding an entirety of a respective detected person (see paragraph [0019]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424